Title: To James Madison from William Cocke, 12 August 1808
From: Cocke, William
To: Madison, James



Dear Sir,
Rutledge 12th. August, 1808

I am now Returned from takeing a view of the western parts of Tennessee and the Country lately holden by the Cherokee Indians in which their Claims has been extinguished.  The immence improvements that are daily makeing in that quater the increase of welth and population are far beyond any thing I could have immajined (and to Crown their felicity there appears to be the Greatest Confidence in and most Universal approbation of the measures of Our Government).  Mr. Monroe is in Kentucky.  The Good people of Tennessee on his passage through Salute him most Respectfully and no doubt are Greatfull enough for all past Services yet are willing to excuse him from any further publick encumbrances.  At least they think him worthy of a little Respite.  Be so Good as to present my best respects to the worthiest of the worthy and when he Shall Retire to the peacefull Shade of domestick felicity and you Succeed him let his example chear you in your labours and may Our friendly hearts unite in Greatfull Remembrance of them till America Shall be no more.  Your Sure friend

Wm. Cocke

